 Case 1:18-cv-10121-RBK-AMD Document 20 Filed 01/10/19 Page 1 of 1 PageID: 79


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

Dennis Maurer,                             :
                                           :
             Plaintiff,                    :
                                           :
vs.                                        :
                                           : Case No. 1:18-cv-10121-RBK-AMD
Boston Market Corporation,                 :
                                           :
             Defendant.                    :
__________________________________________ :

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, DENNIS

 MAURER, and the Defendant, BOSTON MARKET CORPORATION, pursuant to the Federal

 Rule of Civil Procedure 41(a)(1)(A)(ii), that the above-captioned action be dismissed with

 prejudice, a resolution of all matters in dispute having been made pursuant to a Settlement

 Agreement executed between the parties.        The parties have stipulated in the Settlement

 Agreement that the Court retain jurisdiction to enforce the terms and conditions of the Settlement

 Agreement.

 Respectfully Submitted,


    /s/ Jon G. Shadinger Jr.
   _________________________________                  /s/ Jill R. Cohen
                                                     ___________________________________
   Jon G. Shadinger Jr., Esq.                        Jill R. Cohen, Esq.
   Shadinger Law, LLC                                Eckert, Seamans, Cherin & Mellot, LLC
   P.O. Box 279                                      2000 Lenox Drive, Suite 203
   Estell Manor, NJ 08319                            Lawrenceville, NJ 08648
   Tel: (609) 319-5399                               Tel: (609) 989-5060
   Fax: (314) 898-4053                               Fax: (609) 392-7956
   js@shadingerlaw.com                               jcohen@eckertseamans.com
   Attorney for Plaintiff,                           Attorney for Defendant,
   Dennis Maurer                                     Boston Market Corporation


        January 10, 2019
 Dated: ______________

                                                 8
